DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the application filed on 12/24/2020. This application is a continuation (CON) of the patent US 10,887,336 B2.
Claims 1-20 are currently pending in the application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/24/2020 was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner’s Note
Applicants are suggested to include information of the figs. 7, 8 and related text in the claims to provide a better condition for allowance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because the abstract in the instant application includes the legal phraseology of “comprises”.
Correction is required. See MPEP 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claims 1-20 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirements (new matter issues based on the application 15/204762 filed on 07/07/2016).

The claims 1, 8 and 15 recite “… in response to determining, by the system, that a probability value assigned to the candidate payload does not exceed a defined probability value or that the counter value does not exceed the threshold value: apply the candidate payload to an input point of a software under test, and …”, however, these limitations were NOT described in the specification (e.g.,  fig.9 and par. 0069 of the specification describe that “… the system, in response to determining that a probability value assigned to a candidate payload exceeds a defined probability value, and in response to determining that a counter value exceeds a threshold value, determining that a match exists between the candidate payload and an input point as a function of applying the candidate payload to the input point …”) such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 
Claims 2-7, 9-14 and 16-20 depend from the claim 1, 8 or 15, and are analyzed and rejected accordingly.

The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

Claim 1 (and claims 8 and 15 include similar limitations) recite:
“… setting … a counter value to an initial value that is less than a threshold value … a probabilistic transition model … each candidate payload of a set of candidate payloads … a probability value assigned to the candidate payload does not exceed a defined probability value …”, however, it is not clear to define a boundary of the claimed condition in the methods/steps related to individual values because “the assigned probability value” and “the defined probability value” can be any value (e.g., claiming as “when any value does not exceed the other value, apply the candidate payload, etc.);
“… generating, by the system, a probabilistic transition model … a probability value assigned to the candidate payload …”, however, it is not clear 
 “… setting … a counter value to an initial value that is less than a threshold value … increment, by the system, the counter value … the counter value does not exceed the threshold value …”, however, it is not clear whether “the counter value” of the comparison statement is the value after the setting process or after the incrementing process;
“… for each candidate payload … a probability value assigned to the candidate payload … apply the candidate payload to an input point of a software under test … application of the candidate payload to the input point of the software under test does not result in the defined condition …”, however, it is not clear (1) whether “the candidate payload” is the same as “each candidate payload” included before or not; (2) whether applying the candidate payload to the input point means inserting/adding the payload at the input point or the input point is defined based on the payload; (3) whether “the software with the (applied) candidate payload” is the same as “the application of the candidate payload” or not; (4) what is “the defined condition” as any condition is not defined before;
“… parsing … the candidate payload into one or more tokens”, however, it is not clear (1) whether “parsing the candidate payload” into tokens means “adding the candidate payload into a plurality of tokens and paring (or analyzing) dividing the payload or a single string into a plurality of tokens; (2) what is the tokens related to the other components/steps of the claim (e.g., omitting necessary components/steps which cause the limitations unclear).  
Claims 2-7, 9-14 and 16-20 depend from the claim 1, 8 or 15, and are analyzed and rejected accordingly.
 
Claims 6 and 13 recite “… wherein the initial value to zero”, however, it is not clear whether the initial value is coming down to zero or not.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Qureshi et al. (US 8,001,527 B1).

As per claim 1, Qureshi teaches a computer-implemented method [see the abstract], comprising:
setting, by a system operatively coupled to a processor, a counter value to an initial value that is less than a threshold value; generating, by the system, a probabilistic transition model [figs. 1, 2, 5; col. 2, lines 32-48; col. 5, lines 30-38; col. 10, lines 3-8; col. 11, lines 16-36; col. 16, lines 1-7; col. 49, lines 12-30 of Qureshi teaches setting, by a system operatively coupled to a processor, a counter value (e.g., one of the initial set of state metric values) to an initial value that is less than a threshold value (e.g., the baseline value); generating, by the system, a probabilistic transition model (e.g., the mathematical model, which uses confidence level with probability value)];
for each candidate payload of a set of candidate payloads: increment, by the system, the counter value [col. 20, lines 35-45; col. 23, lines 1-10; col. 34, lines 28-55 of Qureshi teaches for each candidate payload (e.g., the telemetry data) of a set of candidate payloads: increment, by the system, the counter value (e.g., the state metric value)], and
in response to determining, by the system, that a probability value assigned to the candidate payload does not exceed a defined probability value or that the counter value does not exceed the threshold value: apply the candidate payload to an input point of a software under test [col. 6, lines 
in response to determining, by the system, that application of the candidate payload to the input point of the software under test does not result in the defined condition, parsing, by the system, the candidate payload into one or more tokens [col. 23, lines 1-17 of Qureshi teaches in response to determining, by the system, that application of the candidate payload to the input point of the software under test does not result in the defined condition (e.g., there is no higher priority of the task), parsing, by the system, the candidate payload into one or more tokens (e.g., the telemetry packets are split into constituent parts/token to process)].

As per claim 2, Qureshi teaches the computer-implemented method of claim 1. 
Qureshi further teaches adding, by the system, the one or more tokens to the probabilistic transition model [col. 6, lines 40-46; col. 23, lines 1-17; col. 50, lines 1-16 of Qureshi teaches adding, by the system, the one or more tokens (e.g., the split telemetry data with relative priorities of system performance or/and the confidence 

As per claim 3, Qureshi teaches the computer-implemented method of claim 2. 
Qureshi further teaches updating, by the system, one or more transition probabilities associated with the one or more tokens of the probabilistic transition model [col. 35, lines 6-26 of Qureshi teaches updating, by the system, one or more transition probabilities (e.g., the predictions of state metric) associated with the one or more tokens (e.g., the multiple streams of telemetry or the split telemetry data with relative priorities of system performance or/and the confidence value) of the probabilistic transition model (e.g., the mathematical model, which uses confidence level with probability value) – see also rejections to the claim 1].

As per claim 4, Qureshi teaches the computer-implemented method of claim 2. 
Qureshi further teaches wherein the probabilistic transition model is a stochastic model describing a sequence of events in which a probability assigned an event in the sequence of events is dependent on a state attained by a prior event in the sequence of events [col. 23, lines 5-17; col. 55, lines 37-54 of Qureshi teaches wherein the probabilistic transition model is a stochastic model describing a sequence of events (e.g., the sequence of tasks) in which a probability assigned an event in the sequence of events is dependent on a state attained by a prior event in the sequence of events (e.g., the sate of the confidence level with probability value) – see also rejections to the claim 1].

As per claim 5, Qureshi teaches the computer-implemented method of claim 1.
Qureshi further teaches that in response to determining, by the system, that application of the candidate payload to the input point of the software under test results in the defined condition, generating, by the system, a report of the defined condition associated with the candidate payload [col. 2, lines 43-48 of Qureshi teaches that in response to determining, by the system, that application of the candidate payload to the input point of the software under test results in the defined condition (e.g., fully or partially matched along with the confidence level), generating, by the system, a report of the defined condition (e.g., the problem) associated with the candidate payload – see also rejections to the claim 1].

As per claim 6, Qureshi teaches the computer-implemented method of claim 1.
Qureshi further teaches wherein the initial value to zero [col. 2, lines 43-48; col. 23, lines 5-7 of Qureshi teaches wherein the initial value (e.g., one of the initial sets of state metric values, such as CPU utilization, schedule or task, etc.) to zero – see also rejections to the claim 1].

As per claim 7, Qureshi teaches the computer-implemented method of claim 1.
Qureshi further teaches wherein the candidate payload comprises one or more strings
Claims 8-14 are system claims that correspond to the method claims 1-7, and are analyzed and rejected accordingly.
Claims 15-20 are non-transitory computer program product claims that correspond to the method claims 1-5 and 7, and are analyzed and rejected accordingly.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUNG T LWIN whose telephone number is (571)270-7845. The examiner can normally be reached Monday - Friday 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/MAUNG T LWIN/Primary Examiner, Art Unit 2495